. In an action to recover damages for personal injuries, defendants appeal from a judgment of the Supreme Court, Kings County, entered April 22, 1960, *784in favor of plaintiff Drina Fitzgerald, upon a verdict for $12,000, after a jury trial. The evidence adduced by said plaintiff shows that she suffered a post concussion syndrome and a superimposed psyehoneurosis of the particular variety known as an anxiety state. Judgment reversed on the facts and a new trial granted, with costs to defendants to abide the event, unless, within 20 days after the entry of the order hereon, said plaintiff shall stipulate to reduce the verdict to $7,000, in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, the amount of the verdict is grossly excessive for the injuries proved. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.